DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 16 September 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 December 2019 was filed prior to the mailing date of this office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  
Claim 2, lines 2-3: “prior to the primary disassembly station.” should read -- prior to transporting to the primary disassembly station. --
Claim 7, line 2-3: “identical electric machines” should read -- identical electric machines. --
Appropriate correction is required.

Double Patenting
The instant case has been examined under a double patenting rejection with allowed patent US 11,230,752 (Application 16/799,942). Though, the claims 1, 3 and 4 of the instant case are very closed to the claims 1 and 7 of the patent US 11,230,752, the examiner determined that the claims are patentably distinct and a nonstatutory double patenting rejection is not appropriate because the examined application claims are either not anticipated by or nonobvious over the allowed patent US 11,230,752. 
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “method for recovering rare earth permanent magnets” in the preamble of claim 1 renders claim indefinite because it is unclear from where the rare earth magnets are “recovering”. Though claim is examined in light of the specification para. [0003] “[T]he present invention relates to methods and systems for recovering rare earth permanent magnets from electric machines and other end-of-life products.”, the limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner recommends to recite the limitation of electric machines in preamble. 
Further, claim 1 recites in lines 12-13 “a primary rotating platform and a plurality of satellite platforms for removing rare earth permanent magnets from dissimilar electric machines;”, in which the limitation deemed to read as “removing” the rare earth permanent magnets from electric machines. However, the preamble recites “recovering” permanent magnets. Specification fails to describe the term “recovering” other than in para. [0021] “[A] second array of disassembly robots 54 are responsible for recovering valuable materials from these subassemblies, including printed circuit”. The term “recovery” in general means “an action of process of regaining possession” (www.merriam-webster.com). There are no steps in the claim that positively reciting a recovery of a permanent magnet other than removing a permanent magnet. Therefore claim 1 is indefinite.

Claim 1 recites the limitation “including an associated disassembly routine” in line 10 which renders claim indefinite because it is unclear from the recited limitation “disassembling those of the plurality of electric machines including an associated disassembly routine at the primary disassembly station”, how disassembling “an associated disassembly routine”, which is stored in the computer readable memory (see specification para. [0008]), while physically disassembling an electric machine. Would this limitation be “disassembling those of the plurality of electric machines having an associated disassembly routine”?

Claim 1 recites the limitation "the same model" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 depends on claim 1. Therefore, claims 1-10 are rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (US 20170128954) in view of Zakotnik (US 20150068030) and further in view of Aoki (US 6568612).
Regarding claim 1, McIntyre teaches,
A method for recovering rare earth permanent magnets (system and method can be readily adapted for the removal of rare earth magnets from a variety of articles of manufacture, including hard drives, electric motors, para. [0011]), the method comprising:
transporting a plurality of electric machines along a primary conveyor (feed system 12 includes first and second endless belt conveyors 24, 26, Fig. 1, para. [0020]), the plurality of electric machines (magnet associated with the spindle motor is generally of less value than the magnet associated with the voice coil actuator, but can be removed from the hard drive if desired, para. [0011] and [0024]) including at least two dissimilar electric machines in a mixed product stream (feed system 12 is adapted to transport hard drives in a mixed product stream, para. [0020]); 
determining, for each of the plurality of electric machines on the primary conveyor, whether an associated disassembly routine is stored to computer readable memory (alignment system 14 can additionally include a barcode reader or quick response code reader to identify each hard drive and populate a database accessible by the processor 42 and stored in non-transient computer readable memory, para. [0023]); 
transporting those of the plurality of electric machines including an associated disassembly routine to a primary disassembly station (feed system 12 includes first and second endless belt conveyors 24, 26 for transporting hard drives, para. [0020], system 10 generally includes a feed system 12, an alignment system 14, a pre-removal sorting system 16, a magnet removal system 18, para. [0019]) and diverting those of the plurality of electric machines lacking an associated disassembly routine (pre-removal sorting system 16 is adapted to sort each hard drive based on one or more criteria, para. [0025]).
McIntyre in para. [0025] teaches that the system 16 is adapted to sort each hard drive based on the size, model, brand, orientation of the hard drive or other identifying features in which a person of ordinary skill in the art would have thought that the system 16 would have programmed to adapt to sort and divert those electric machines lacking an assembly routine. Further, it is obvious that, after reading an identification data such as a barcode or a quick response code on the alignment system 14, the processor 42, Fig. 2 enables to sort and separate between electric machines based on their disassembly routine.  
McIntyre does not teach a robot training station or the primary disassembly station including a primary rotating platform and a plurality of satellite platforms for removing rare earth permanent magnets from dissimilar electric machines or developing a disassembly routine for those of the plurality of electric machines lacking an associated disassembly routine and updating the computer readable memory. However, Zakotnik teaches a method, and apparatus for the extraction of end-of-life magnet components from product structures, including, hard disk drives, motors, generators, or loudspeakers, computer programs encoded on computer storage media for recycling magnetic material in which, 
 disassembling those of the plurality of electric machines (hard disk drive units 14 are loaded at a loading station 11 and affixed on a turntable either by a robot positioning device 16, a feeder, conveyer, or manually by a worker, para. [0076]) including an associated disassembly routine (one or more modules of computer program instructions encoded on a tangible non transitory program carrier for execution by, para. [0175]) at the primary disassembly station, the primary disassembly station including a primary rotating platform (turntable 4, driven by a drive 12, rotates around a center 6 on bearings 13 supported on a base table 19, Fig. 1, para. [0075]) for removing rare earth permanent magnets from dissimilar electric machines (separate a portion of the end-of-life product containing the waste Nd--Fe--B sintered magnet from the remainder of the end-of-life product, see para. [0018], HDD units 14 pass through the cutting station 21 which may fully or partly separate the corner that has the magnets to be recovered, para. [0081]); and 
developing a disassembly routine for those of the plurality of electric machines lacking an associated disassembly routine and updating the computer readable memory for subsequent ones of the plurality of electric machines of the same model (program instructions can be encoded on an artificially generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal, that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus, para. [0175]).
In para. [0175] Zakotnik teaches the program instructions can be encoded on an artificially generated propagated signal such as a machine-generated electrical, optical, or electromagnetic signal, that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus in which, it is evident that, a disassembly routing for machines lacking an associated disassembly routine can be updated from the existing database of the machines having an associated disassembly routine. Therefore, in view of the teachings of Zakotnik, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of recovering rare earth magnets of McIntyre and to replace the conveyer system to add a turntable 4, driven by a drive 12, rotates around a center 6 on bearings 13 supported on a base table 19 and to modify the encoded program instructions based on an artificially generated propagated signal such as a barcode reader that determines each electric machines so that it enables to develop a disassembly routine for the electric machines lacking associated disassembly routine. 
Modified McIntyre does not teach a plurality of satellite platforms for removing rare earth magnets. However, Aoki (US 6568612) teaches in Fig. 5, a waste disposal apparatus for a circuit board by breaking down into fragments, and a circuit board sorting means for sorting fragments of the circuit board from the fragments of the crushed boards in which, the fragment 29 of circuit boards are stored in the circuit board recovery box 99, being separated from the fragments 30 of the remaining waste, see col. 11, lines 55-58. Therefore, in view of the teachings of Aoki, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of recovering rare earth magnets of McIntyre and to replace the conveyer system to add rotating table 91 having partition panel 98 and chute 97 so that it enables sort between electric machines having a disassembling routine and to divert those of lacking an associated disassembly routine into a different chute. 

Regarding claims 3-4, 8 and 10, McIntyre further teaches,
[Claim 3]. The method of claim 1 wherein determining whether an associated disassembly routine is stored to computer readable memory includes scanning an identifier associated with each of the plurality of electric machines using a first identification unit (alignment system 14 can additionally include a barcode reader or quick response (QR) code reader to identify each hard drive and populate a database accessible by the processor 42 and stored in non-transient computer readable memory, para. [0023]).

[Claims 4]. The method of claim 3 wherein the first identification unit is adapted to read a bar code, a quick response code, a radio frequency identification tag, or a near field communication tag (see para. [0023]).

 [Claim 8]. The method of claim 1 further including separating magnetic material from non-magnetic material after the disassembly of the plurality of electric machines (punch causes a forceful separation of the magnets, along with residual components of the hard drive e.g., its casing; remainder of the hard drive continues along the second portion of the feed system 26, optionally for further separation processing or into a waste receptacle for shredding, para. [0027]).

[Claim 10]. The method of claim 1 wherein the plurality of electric machines included a mixed batch of electric motors from automobile drivetrains (system and method can be readily adapted for the removal of rare earth magnets from a variety of articles of manufacture, including hard drives, electric motors, power tools, refrigeration compressors, and electric generators, para. [0011]).

Regarding claim 2, McIntyre does not teach the claimed limitations. However, Zakotnik further teaches,
further including directing the plurality of electric machines to preparation stations for removing of fluids and discharging electronics prior to the primary disassembly station (magnets that are separated from their magnetic circuitry, assembly, or other substrates, para. [0044]; EOL magnets that have already been separated from other parts or assemblies, such as support chassis, magnetic circuits, or other parts, para. [0049]).
Therefore, in view of the teachings of Zakotnik, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of recovering rare earth magnets of McIntyre and to replace the conveyer system to add a preparation station as taught by Zakotnik that removes electronic circuits, adhesives coating layers, fluids or any electronics prior to moving the electric machines to a disassembly station so that it enables to separate a homogeneous magnetic material while recovering permanent magnets from an electric machine. 

Regarding claim 9, McIntyre does not teach the claimed limitations. However, Aoki further teaches,
further including a plurality of secondary conveyors associated with the plurality of satellite platforms, respectively (circuit board recovery box 99 is provided at the discharge end of the chute 93, and a belt conveyer 100 is provided at the discharge end of the chute 97, Fig. 5, see below).
[AltContent: textbox (belt conveyor)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (belt conveyor)]
    PNG
    media_image1.png
    542
    779
    media_image1.png
    Greyscale

Fig. 5 Aoki. 
Therefore, in view of the teachings of Aoki, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of recovering rare earth magnets of McIntyre and to replace the conveyer system with a sorting means 23 having a separation station and circuit board recovery box 99 at the discharge end of the chute 93, and a belt conveyer 100 at the discharge end of the chute 97 so that it enables to separate the magnetic materials from the non-magnetic materials while recovering magnets from an electric machine. 

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Zakotnik and Aoki as applied to claim 1 above, and further in view of Engelhardt (EP 0582962).
Regarding claim 5, McIntyre does not teach a second identification unit for scanning the identifier after removing the fluids and electronic parts. However, Engelhardt teaches a device and a method of transferring articles from a first conveyor to a second conveyor in which,
further including scanning the identifier associated with each of the plurality of electric machines using a second identification unit after removing fluids and discharging of electronics of the plurality of electric machines (the first conveyor (F1) before the loading and unloading zone (B) has two bar-code readers (C1, C2) which are fixed so as to be spaced apart in the conveying direction and wherein provided between the bar-code readers (C1, C2), see English Translation page 3, last paragraph). 
Therefore, in view of the teachings of Engelhardt, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of recovering rare earth magnets of McIntyre and to add a second barcode reader fixed at a  space apart onto the conveyor system  to read the identifier codes associate with the electric machines after removing any fluids or electronic parts so that it enables to route the electric machines to a desired disassembly station. 
 
Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the prior art rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Claim 6-7 would be allowable for disclosing a method of recovering rare earth permanent magnets from an electric machine wherein in each of the plurality of satellite platforms includes an associated robot that is adapted to disassemble a different type of electric machine; wherein each of the plurality of satellite platforms includes an associated robot that is adapted to simultaneously disassemble identical electric machines. 

Prior art of record McIntyre fails to teach a robot training station or a primary disassembly station including a primary rotating platform and a plurality of satellite platforms or developing a disassembly routine for those of the plurality of electric machines lacking an associated disassembly routine and updating the computer readable memory or the plurality of satellite platforms includes an associated robot that is adapted to disassemble a different type of electric machine or simultaneously disassemble identical electric machines. Prior art of record Zakotnik does not teach a scanning unit or identifier or the plurality of satellite platforms includes an associated robot that is adapted to disassemble a different type of electric machine or simultaneously disassembling identical electric machines. Prior art of record Aoki is silent on removing a permanent magnet from an electric machine or the satellite platforms includes an associated robot that is adapted to simultaneously disassemble identical electric machines or disassemble different type of electric machine.  Therefore, claims 6-7 would be allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prior art of record Matsumoto (JP 2012041575) teaches a method of recovering rare earth metals from motors such as a voice coil motor, a motor of a digital camera, a vibrator of a mobile phones.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729